        Case 1:20-cv-01410-MLB-WEJ Document 43 Filed 09/21/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RICKY R. FRANKLIN,            §
                              §
    Plaintiff,                §
                              §                   Civil Action File No.:
v.                            §                   1:20-CV-01410-MLB-WEJ
                              §
CENLAR FSB d/b/a CENTRAL LOAN §
ADMINISTRATION AND            §
REPORTING (CENLAR) and        §
CARRINGTON MORTGAGE           §
SERVICES, LLC,                §
                              §
    Defendants.               §

      CENLAR’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO THE
         MAGISTRATE’S REPORT AND RECOMMENDATION

         Defendant Cenlar FSB (“Cenlar”) hereby files its Response to Plaintiff’s

Objections (Doc. 38) to the Magistrate’s Report and Recommendation (Doc. 32),

respectfully showing the Court as follows:

         The Magistrate has recommended to the Court that Plaintiff’s FDCPA and

FCRA claims be dismissed. (Doc. 38.) Plaintiff objects to the Report and

Recommendation issued by Magistrate Judge Johnson for three (3) reasons:

because he thinks he adequately alleged Cenlar is a debt collector under the

FDCPA, because entities “that collect defaulted debt that is not being collected for



74754709.3
         Case 1:20-cv-01410-MLB-WEJ Document 43 Filed 09/21/20 Page 2 of 9




itself [sic] falls under the FDCPA,” and because the “R&R misinterprets and

misapplies procedures that govern the FCRA.” (Doc. 38, p. 2.) As shown below,

Plaintiff’s objections are without merit and should be disregarded by the Court.

Instead, the Report and Recommendation (Doc. 38) should be adopted in its

entirety.

    I.         The Court should adopt the Magistrate’s recommendation as to the
               FDCPA claim.

             Plaintiff does not dispute that to state a claim under the FDCPA, the

complaint must allege that “(1) the plaintiff has been the object of collection

activity arising from a consumer debt; (2) the defendant is a debt collector as

defined by the statute; and (3) the defendant has engaged in an act or omission

prohibited by the FDCPA.” Eke v. FirstBank Fla., 779 F. Supp. 2d 1354, 1357

(S.D. Fla. 2011) cited in Helman v. Bank of Am., 685 F. App'x 723, 725–26 (11th

Cir. 2017); see also LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193 (11th

Cir. 2010) (per curiam). The Magistrate’s recommendation to dismiss the

Plaintiff’s FDCPA claim against Cenlar, as amended, is based exclusively on the

second prong of the analysis: that Plaintiff has not adequately alleged that Cenlar is

a debt collector as defined by the FDCPA. (Doc. 38, pp. 10-14.) At the root of the

matter, Plaintiff simply fails to understand that he cannot rest his FDCPA claim on

legal conclusions that Cenlar is a debt collector, and same is well-established in the
                                           2
74754709.3
        Case 1:20-cv-01410-MLB-WEJ Document 43 Filed 09/21/20 Page 3 of 9




Eleventh Circuit. See Chandler v. Sec'y of Fla. Dep't of Transp., 695 F.3d 1194,

1199 (11th Cir. 2012) (“the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions”) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)).

         Plaintiff objects to the FDCPA portion of the Report and Recommendation

for two (2) reasons: because he thinks he adequately alleged Cenlar is a debt

collector under the FDCPA, because entities “that collect defaulted debt that is not

being collected for itself [sic] falls under the FDCPA.” (Doc. 38, p. 2.) But the

Magistrate’s well-reasoned Report precludes any such objection.

         As the Magistrate explained, Plaintiff (even though having been given three

bites at the apple) has failed to allege any facts in support of his conclusory

allegation that Cenlar is a debt collector. (Doc. 32, p. 11.) Because Plaintiff only

conclusorily alleges that Cenlar is a debt collector and recites the “statutory

definition without offering any facts in support is insufficient to plausibly allege

that [d]efendants meet the definition of debt collectors, such that the FDCPA

applies to them.” Cyrus v. Wells Fargo Bank, N.A., No. 1:12-CV-1156-TWT-

LTW, 2013 WL 869398, at *4 (N.D. Ga. Feb. 7, 2013), R. & R. adopted, 2013 WL

870075 (N.D. Ga. Mar. 7, 2013). See also Correa v. BAC Home Loans Servicing

LP, No. 6-11-CV-1197-Orl-22DAB, 2012 WL 1176701, at *12 (M.D. Fla. Apr. 9,


                                          3
74754709.3
        Case 1:20-cv-01410-MLB-WEJ Document 43 Filed 09/21/20 Page 4 of 9




2012) (because the plaintiff cited only the general definition of a “debt collector”

and stated that defendants are debt collectors in a conclusory manner, the plaintiff

failed to allege facts sufficient to state a claim for relief under the FDCPA).

Without an adequate pleading of the second prong of the analysis, any FDCPA

claim fails.

         In his Objections, Plaintiff provided a list of “facts which the Court must

assume are true . . . .” (Doc. 38, p. 3-4.) The only so-called “facts” that have any

bearing on the Magistrate’s Report are the first grouping: essentially that Cenlar is

a debt collector within the meaning of the FDCPA “as debt collection is part of its

ordinary business practice,” Cenlar “regularly collects debts ‘owed or due or

asserted to be owed or due another, and “Cenlar also assumed the debt while in

default . . . .” (Doc. 38 p. 3.) The rest of the so-called “facts” have nothing to do

with whether Cenlar meets the second prong of the Eleventh Circuit’s FDCPA

applicability analysis as set forth in Eke. But, as shown above, none of these

conclusory allegations lifts Plaintiff’s Second Amended Complaint to the

plausibility level required by Iqbal. See, e.g., Cyrus, 2013 WL 869398, at *4

(“Reciting the statutory definition [of debt collector] without offering any facts in

support is insufficient to plausibly allege that Defendants meet the definition of

debt collectors, such that the FDCPA applies to them. On this basis alone,


                                          4
74754709.3
        Case 1:20-cv-01410-MLB-WEJ Document 43 Filed 09/21/20 Page 5 of 9




Plaintiffs' FDCPA claim should be dismissed.”). Plaintiff has failed to allege any

facts establishing that a principal purpose of Cenlar’s business is debt collection,

such that it is a debt collector within the purview of the FDCPA. For these reasons,

the Plaintiff’s Objections must be overruled as to the recommended dismissal of

the FDCPA claim.1

    II.      The Court should adopt the Magistrate’s recommendation as to the
             FCRA claim.

          It is undisputed that the duty under the FCRA at issue in this case is the duty

“to investigate and respond promptly to notice of a dispute regarding the

completeness or accuracy of information provided to a credit reporting agency.”

Caselli v. PHH Mortg. Corp., No. 1:11-CV-2418-RWS, 2012 WL 124027, at *7

(N.D. Ga. Jan. 13, 2012). An individual can bring a private cause of action against

a furnisher for breaching this provision, “but only if the furnisher received notice

of the dispute through a credit reporting agency.” Id. (citing Green v. RBS Nat’l

Bank, 288 F. App’x 641, 642 (11th Cir. 2008)) (emphasis added); see also Harden
1
  With regard to the conclusory allegation that “Cenlar . . . assumed the debt while
in default,” the Report makes it clear that such an allegation is insufficient to state
an FDCPA claim. See, e.g., Henson v. Santander Consumer USA Inc., 137 S. Ct.
1718, 1724 (2017) (“For while the statute surely excludes from the debt collector
definition certain persons who acquire a debt before default, it doesn’t necessarily
follow that the definition must include anyone who regularly collects debts
acquired after default. After all and again, under the definition at issue before [the
Court] you have to attempt to collect debts owed another before you can ever
qualify as a debt collector.”) (emphasis supplied).
                                             5
74754709.3
        Case 1:20-cv-01410-MLB-WEJ Document 43 Filed 09/21/20 Page 6 of 9




v. JP Morgan Chase Bank, N.A., et al., Civil Action No. 1:13-cv-03535-RWS,

2014 WL 836013, * 7 (N.D. Ga. Mar. 4, 2014).

         Here, Plaintiff did not allege in his Second Amended Complaint that Cenlar

received notice of a dispute from a consumer reporting agency. (Doc. 25-1, 34.)

Nowhere does Plaintiff allege that any credit reporting agency ever notified Cenlar

of any alleged dispute. (Doc. 25-1, 34.) Therefore, Plaintiff failed to sufficiently

state a plausible claim under the FCRA, and the claim should be dismissed as

recommended by Magistrate Judge Johnson. See, e.g., Tamanji v. Nationstar

Mortg. LLC, No. 4:14-CV-0222-HLM-WEJ, 2014 WL 12481345, at *3 (N.D. Ga.

Nov. 24, 2014), report and recommendation adopted, No. 4:14-CV-222-HLM,

2014 WL 12513893 (N.D. Ga. Dec. 12, 2014) (dismissing FCRA claim for the

failure to state a claim and concluding that "[w]ithout a plausible allegation that

Nationstar received notice of the consumer's dispute from a CRA, plaintiff states

no viable FCRA claim"); Horton v. HSBC Bank, No. 1:11-CV-3210-TWT, 2013

WL 2452273, at *6 (N.D. Ga. June 5, 2013) (dismissing FCRA claim for the

failure to state a claim and commenting that “[t]o survive a motion to dismiss on a

15 U.S.C. § 1681s-2(b) claim, the plaintiff must allege that the defendant received

the proper notice from the consumer reporting agency pursuant to 15 U.S.C. §




                                          6
74754709.3
        Case 1:20-cv-01410-MLB-WEJ Document 43 Filed 09/21/20 Page 7 of 9




1681i(a)(2) and that the defendant failed to uphold its duties pursuant 15 U.S.C. §

1681s-2(b).”).

         The Magistrate agreed with Cenlar’s analysis:

         [P]laintiff failed to allege that any CRA contacted Cenlar regarding
         his dispute. Without a plausible allegation that Cenlar received notice
         of plaintiff’s dispute from a CRA, the Second Amended Complaint
         fails to state a viable FCRA claim. See Green, 288 F. App’x at 642
         (‘The FCRA does provide a private right of action for a violation of §
         1681s-2(b), but only if the furnisher received notice of the consumer’s
         dispute from a [CRA].’).

Besides exclaiming in his Objections that “This is inadequate law!,” Plaintiff cites

no support of his position that he may state a FCRA claim against Cenlar even

without a plausible allegation that Cenlar received notice of plaintiff’s dispute from

a CRA. This is black letter law in this Circuit. Any objection to the contrary is

dead on arrival. The Magistrate’s recommendation of dismissal as to the FCRA

claim should be adopted by this Court.




                                [signature page follows]




                                           7
74754709.3
        Case 1:20-cv-01410-MLB-WEJ Document 43 Filed 09/21/20 Page 8 of 9




         Dated: September 21, 2020.


                                            POLSINELLI, PC

                                            /s/ John Michael Kearns
                                            Aaron A. Wagner
                                            Georgia Bar No. 867812
                                            Email: aawagner@polsinelli.com
                                            John Michael Kearns
                                            Georgia Bar No. 142438
                                            Email: jkearns@polsinelli.com
                                            One Atlantic Center
                                            1201 W. Peachtree St., NW, Ste. 1100
                                            Atlanta, Georgia 30309
                                            (404) 253-6000

                                            Attorneys for Cenlar FSB




                                        8
74754709.3
        Case 1:20-cv-01410-MLB-WEJ Document 43 Filed 09/21/20 Page 9 of 9




                        CERTIFICATE OF COMPLIANCE

         Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing brief has

been prepared in compliance with Local Rules 5.1B and 5.1C, using 14-point

Times New Roman font.

                                        /s/ John Michael Kearns
                                        John Michael Kearns
                                        Georgia Bar No. 142438


                           CERTIFICATE OF SERVICE

         I hereby certify that on this 21st day of September, 2020, I electronically

filed the foregoing CENLAR’S RESPONSE TO PLAINTIFF’S OBJECTIONS

TO THE MAGISTRATE’S REPORT AND RECOMMENDATION with the

Clerk of Court using the CM/ECF system which will automatically send notice of

the filing to all attorneys of record. I further certify that I mailed the foregoing

document by certified U.S. mail, return receipt requested, and first-class mail to the

following:

Ricky R. Franklin
708 Brambling Way
Stockbridge, GA 30281

                                               /s/ John Michael Kearns
                                               John Michael Kearns
                                               Georgia Bar No. 142438

                                               One of the Attorneys for Cenlar FSB

                                           9
74754709.3
